Citation Nr: 0737685	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disability to include otitis media.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a jaw disability.

4.  Entitlement to service connection for left foot trauma 
and swelling.

5.  Entitlement to service connection for a left knee cyst.

6.  Entitlement to service connection for a right foot 
disability.

7.  Entitlement to service connection for a right knee 
disability.  




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for a right leg disability and an ear 
disability.  

In an August 2006 rating decision, service connection for a 
jaw disability, left foot disability, left knee cyst, right 
foot disability, and a right knee disability were denied.  A 
notice of disagreement (NOD) was received in August 2006.

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing, the veteran testified that he had 
received post-service treatment from Dr. Joyce and at the San 
Juan Hospital.  When reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

As noted in the introductory portion of this decision, the 
veteran has submitted an NOD as to the issues of entitlement 
to service connection for a jaw disability, left foot 
disability, left knee cyst, right foot disability, and a 
right knee disability.  As such, a statement of the case 
(SOC) must be issued.  The failure to issue an SOC is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records of 
the veteran's treatment by Dr. Joyce and 
at the San Juan Hospital.  

2.  The veteran should be sent an SOC as to 
the issues of entitlement to service 
connection for a jaw disability, left foot 
disability, left knee cyst, right foot 
disability, and a right knee disability, in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

3.  The AMC should then readjudicate the 
claims on appeal, service connection for a 
bilateral ear disability to include otitis 
media and service connection for a left leg 
disability, in light of all of the evidence 
of record.  If any issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


